Citation Nr: 1435114	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  07-07 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis.

2.  Entitlement to an increased rating for degenerative disc disease of the cervical spine in excess of 20 percent prior to May 16, 2011 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia and Indianapolis, Indiana.

In October 2010, the Veteran testified at a videoconference hearing in front of the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.  

The claim was previously remanded by the Board in March 2011.  At the time of the remand, the issues of entitlement to service connection for depression and entitlement to a temporary total evaluation because of treatment for a service connected or other condition subject to compensation were on appeal.  Since the March 2011 Board remand, the RO, in an October 2013 rating decision, granted entitlement to service connection for depression and to a temporary total disability rating for the service connected muscular neck pain associated with herniated disc disease of the cervical spine from January 19, 2009 to March 1, 2009.  As the benefit sought on appeal has been granted with regards to these two issues, the issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

After a review of the claim file, the Board finds that an additional remand is necessary prior to deciding the claim.  Although the Board regrets the additional delay, it finds that it is necessary to ensure due process.

In regards to the claim for an increased disability rating for a cervical spine disability, the Veteran's representative, in a February 2014 statement argued that the most recent VA examination was too old and the findings were contradictory.  He argued that the evidence showed that the Veteran had a fusion of t eh cervical spine and yet was found to have near normal range of motion of the cervical spine in the most recent VA examination of May 2011.  He requested that a new examination be conducted.  The Board notes that the VA examination is now over three years old.  To ensure due process and ensure that the Board has the most accurate picture of the current level of severity of the Veteran's disability, the Board will request that a new examination be conducted.

In regards to the claim for an increased disability rating for allergic rhinitis, the most recent VA examination of record was conducted in February 2009 which is over five years ago.  Moreover, since then, the Veteran has submitted lay statements which describe symptomatology which shows a potential worsening of the symptoms associated with the service connected allergic rhinitis.  Additionally, an October 2008 private treatment record notes that the Veteran has severe allergies manifested by mucosal edema.  It further notes that when his allergies are severe, his nose is most likely obstructed greater than 50 percent.  Considering the lapse of time since the most recent VA examination, the lay statements and the private treatment record, the Board finds that a new examination is needed to properly assess the current level of severity of the Veteran's allergic rhinitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his cervical spine disability to include any neurological manifestations.  The examiner must be given access to the Veteran's Virtual VA file and the paper claim file should be made available to the examiner.  The examiner must state in its report that a review of both the paper and electronic files has been conducted.  All necessary tests must be conducted.  The examiner must elicit a complete history from the Veteran and the pertinent details should be set forth in  the examination report.  The examiner must specifically consider the lay statements submitted by the Veteran.  All findings, both orthopedic and neurological should be clearly reported in the examination report.  The examiner should provide a complete rationale for any opinion given.

2.  The RO/MC should schedule an appropriate VA examination to determine the current level of severity of the service connected allergic rhinitis.  The examiner must be given access to the Veteran's Virtual VA file and the paper claim file should be made available to the examiner.  The examiner must state in its report that a review of both the paper and electronic files has been conducted.  All necessary tests must be conducted.  The examiner must elicit a complete history from the Veteran and the pertinent details should be set forth in  the examination report.  The examiner must specifically consider the lay statements submitted by the Veteran and the private treatment report of October 2008.  The examiner should provide a complete rationale for any opinion given.

3.  Thereafter, readjudicate the claims on appeal.  If a full grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



